Title: Samuel Smith (of Maryland) to Thomas Jefferson, 14 July [1815]
From: Smith, Samuel (of Maryland)
To: Jefferson, Thomas


          Dr Sir Baltimore 14 July 1814 1815
          Colonel Robert C Nicholas Son of Governor Nicholas will Sail depart for Leghorn in a few days with a View of establishing himself there as a Merchant. he will have the good wishes of the Merchants of Balte & their entire confidence—It would tend greatly to his advantage to recieve the appointment of Consul at that port. A Change I am told is to be made, (& Surely it had become necessary.) and I know no person more worthy than Colo N. I write to Solicit your good offices with the President to procure it for him.—If you Should determine to do him that favor you will please to take the earliest Opportunity lest the place should be given to another,—The Choice of Consuls has heretofore been unfortunate. It is time to fill those Posts with Men of honor. With sentiments of the highest Esteem & real fri Regard I am Dr sir
          Your friend & servtS. Smith
        